Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/31/2022. The instant application has claims 1-23 pending. The system, method and medium for usage information associated with credential and MAC address being used at login request. There a total of 23 claims.

Allowable Subject Matter

Claims 13, 16, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims recites in an detailed and narrow manner of checked out credentials not being used until the first device returns the credential and updating the database.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-15, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2015/0215301 to Fischer in view of US Patent Pub 2011/0277016 to Hockings.

Regarding claim 1, 9, 15,  Fischer discloses A method comprising: updating, by one or more processors, usage information associated with an authentication credential with a media access control address (MAC address) that corresponds to a respective computing device (Abstract & Par. 0038, the MAC address being used for authentication); receiving, by one or more processors, a login request that includes the authentication credential from a computing device(Par. 0042, the first device sends certificate with first, second and third identifier).
and validating, by one or more processors, the authentication credentials and the MAC address(Par. 0044, the MAC address in certificate is authenticated).

But Fischer does not disclose the fetching the MAC address from the login request. However, Hockings discloses fetching, by one or more processors, a MAC address of the computing device that sent the login request and checking out the shared credentials by device(Par. 0038 & Par. 0047-0048, the SSO login with the shared credential being verified) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Fischer  invention to incorporate fetching the MAC address in the login request in order to simply the SSO login as taught in Hockings see Par. 0037-0038.
.  

Regarding claim 2, 10,  the combined method/system/medium of Fischer and Hockings, Fischer discloses response to determining that the validation of the authentication credentials and the MAC address passes, authorizing, by one or more processors, the computing device access(Par. 0038, the MAC address is authenticated) and in response to determining that the validation of the authentication credential and the MAC address does not pass, restrict access of the computing device (Par. 0032, the authorization for access and network).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Counterman  invention to incorporate fetching the MAC address and validating the MAC address  for the advantage of  providing an whitelist for comparison of authorized device as taught in Sun see Page 2 § Summary of Invention step 10 to step 7).

Regarding claim 3, 11, 17,  the combined method/system/medium of Fischer and Hockings, Fischer discloses in response to determining that the validation of the authentication credentials and the MAC address does not pass, restricting, by one or more processors, access of the computing device(Par. 0032, the authorization for access and network). 

Regarding claim 4, 12, 18,  the combined method/system/medium of Fischer and Hockings, Fischer discloses  wherein updating usage information associated with an authentication credential with a MAC address that corresponds to a respective computing device that corresponds to using the authentication credential, further comprises: P202001589US01Page 25 of 31encrypting, by one or more processors, the MAC address(Par. 0026, the signature of CA); and storing, by one or more processors, the encrypted MAC address in the usage information, indicating that use of the authentication credentials is bound to the MAC address(Par. 0026, the signature of CA).

Regarding claim 6, 14, 20, the combined method/system/medium of Fischer and Hockings, Fischer discloses wherein validating the authentication credentials and the MAC address further comprises: determining, by one or more processors, whether the authentication credentials match information in a database of valid authentication credentials(Par. 0038-0039); and determining, by one or more processors, whether the fetched MAC address of the computing device that sent the login request matches the MAC address in the usage information associated with the authentication credential(Par. 0038-0039) .  

Regarding claim 7,  the combined method/system/medium of Fischer and Hockings, Fischer discloses wherein fetching the MAC address of the computing device that sent the login request further comprises: receiving, by one or more processors, information indicating the MAC address of the computing device that sent the login request through a Secure Shell (SSH) protocol communication(Par. 0032)).  

Regarding claim 8,  the combined method/system/medium of Fischer and Hockings, Fischer discloses wherein restricting access of the computing device further comprises: in response to determining that the fetched MAC address of the computing device that sent the login request does not matched the MAC address in the usage information associated with the authentication credential, blocking, by one or more processors, the computing device(Par. 0032, the authorization).

Regarding claim 21,  the combined method/system/medium of Fischer and Hockings, Fischer discloses The method of claim 1, further comprising: preventing enabling a second computing device to use the authentication credential prior to the respective computing device checking in the authentication credential(Par. 0038-0039).  

Regarding claim 22. the combined method/system/medium of Fischer and Hockings, Fischer discloses The method of claim 1, further comprising: updating a password of the authentication credential, in response to the respective computing device checking in the authentication credential(Par. 0038-0039).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2006/0230437 to Boyer which discloses the data store for credentials.

US Patent Pub 2006/0053276 to Lortz which discloses the in-band provisioning of credentials.

US Patent Pub 2011/0277016 to Hockings which discloses the shared accounts and credentials.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov